Citation Nr: 1229919	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-46 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder. 

2.  Entitlement to service connection for burn scars of the left cheek and eyebrow. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD). 

7.  Entitlement to service connection for a lung disorder to include as due to exposure to asbestos. 

8.  Entitlement to service connection for a right heel injury and scar. 

9.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder. 

10.  Whether new and material evidence has been received to reopen a claim for service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The Veteran (appellant) served on active duty from May 1950 to February 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).   

In April 2012, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issues of entitlement to service connection for burn scars of the left cheek and eyebrow, entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, entitlement to service connection for headaches, entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD), entitlement to service connection for a lung disorder to include as due to exposure to asbestos, and entitlement to service connection for a right heel injury and scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not treated for an eye disorder in service and the currently diagnosed eye disorder is not shown to be related to his military service.  

2.  In August 2005, the RO denied service connection for a back disorder, and for tuberculosis.  The Veteran did not file a notice of disagreement and the decision became final. 

3.  Evidence added to the record since the final denial of entitlement to service connection for a back disorder and for tuberculosis in August 2005 includes evidence that was not previously before agency decision makers; however the evidence does not relate to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303(a) (2011).  

2.  The August 2005 RO decision that denied the Veteran's claim for service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

3.  New and material evidence has not been received to reopen the claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

4.  The August 2005 RO decision that denied the Veteran's claim for service connection for tuberculosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

5.  New and material evidence has not been received to reopen the claim for service connection for tuberculosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In November 2006, the RO sent a letter to the Veteran regarding service connection before the issuance of the August 2007 rating action.  It also addressed new and material evidence for reopening a claim.  The VCAA letter sent to the Veteran regarding service connection and regarding new and material evidence was compliant with the notice requirements.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the notice letter provided to the Veteran in November 2006 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial. 

With respect to the Dingess requirements, in November 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements. 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a service connection claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This duty has also been met, as the Veteran's service, and VA treatment records have been obtained. 

Moreover, given the absence of in-service evidence of chronic manifestations of the disorder on appeal, and no competent evidence of a nexus between service and the Veteran's claim for an eye disorder, a remand for a VA examination would unduly delay resolution.  Additionally since no new and material evidence has been submitted for the claims for a back disorder and tuberculosis, a remand for an examination is not necessary.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.   

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the Veteran was afforded a Board hearing.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the hearing. 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran. 

Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims that he has an eye disorder that is related to service.  His service treatment records show no complaint, diagnosis or treatment for an eye disorder.  At separation in February 1954, his vision was 20/20, bilaterally, and no eye abnormality was noted.  After service, the record shows that in May 2004 the Veteran was seen at a VA facility, and bilateral cataracts were diagnosed.  In June 2007, he was noted to have bilateral cataracts, dry eye syndrome and diabetic retinopathy.  

The Veteran reports that his eye disorder should be service connected because before he entered service he had good eyesight, but that he does not anymore.  He has not claimed inservice eye treatment, and has not indicated treatment prior to 2004.  He has not claimed continuity of symptoms.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The record does not show treatment in service or for over 50 years after service.  Additionally there is nothing in the record that associates any eye disorder with service, other than the Veteran's contentions.  As a layman he is not competent to render a determination regarding the etiology of his eye disorder.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).
As such the claim will be denied.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id. Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In August 2005, the RO denied service connection for a low back disorder and for tuberculosis, and so informed the Veteran that same month.  He did not disagree with that rating action and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence considered by the RO consisted of the Veteran's service treatment records, and private treatment records dated in 1997 to 2001.  

The service treatment records showed no treatment for tuberculosis.  As to the low back disorder, the service treatment records were also negative for treatment.  Private records showed treatment in 1997 when X-rays showed findings compatible with previous tuberculosis infection.  X-rays in 2001 showed degenerative disc disease.  The RO denied the claims finding that there was no evidence of inservice treatment for either disorder and no link between service and the current findings.   

Evidence added to the record since the August 2005 denial consists of VA treatment records dated from 2005 to 2007.  They show treatment for degenerative joint disease.  There is no showing of treatment for tuberculosis.  There is also hearing testimony before the Board.   

The VA records contain no treatment or findings regarding tuberculosis and only continuing findings of degenerative joint disease.  These records are new since they were not previously of record at the time of the previous decision.  However the new evidence is immaterial because it is cumulative.  The hearing testimony consists of the Veteran's contentions regarding his disorders and their relationship to his service.  The Veteran's testimony in this regard is cumulative of his statements and contentions that were before the VA previously. 

None of the above evidence is material as it does not raise a reasonable possibility of substantiating his claims.  Thus the newly submitted evidence cannot be material to the claims.  The evidence submitted by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.  There is no competent medical evidence of record showing inservice treatment or relating any current disorder to active service.  As noted, the Veteran's own statements in this regard are cumulative of his statements that were before the VA previously.  Nor is he competent to provide a medical opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, new and material evidence has not been received and the claims are not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  



ORDER

Service connection for a bilateral eye disorder is denied. 

New and material evidence has been not received to reopen a claim for service connection for a back disorder, and the claim is denied. 

New and material evidence has not been received to reopen a claim for service connection for tuberculosis, and the claim is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Burn scars of the Left Cheek and Eyebrow and a Right Heel Scar

The record shows that the Veteran was treated in service for a flash burn to the left cheek and eyebrow in September 1952.  He claims that he has a residual scar that should be service connected.  He has not been examined by VA to determine the nature of any scarring to the left cheek and eyebrow.  He was also treated in service in July 1953 for a laceration of the right heel.  He has not been examined by VA to determine the nature of any scarring to the right heel.  

Bilateral Hearing Loss and Tinnitus

The Veteran is claiming hearing loss and tinnitus related to his military service.  He states that while aboard ship in the Navy, he was exposed to loud noise as a gunner's assistant.  He states that he was inside the turret of the guns.  He has not been examined to determine the nature and etiology of his claimed hearing loss and tinnitus. 

Headaches

The Veteran was treated in service for headaches in August 1952, as well as in January and February 1953.  He has not been examined by VA to determine the nature and etiology of his headache complaints.  

A Psychiatric Disorder to include PTSD

The Veteran is claiming service connection for a psychiatric disorder to include PTSD.  The Veteran was treated in service for headaches and it was noted that he had a passive/aggressive personality.  As to the claim for PTSD he has claimed stressors of having to go in to shore and pick up dead bodies to bring aboard the ship when he was assigned to the USS PRICHETT.  He also states that his ship was hit by a mine and they had to go to Japan for repairs.  His service personnel records show that he was assigned to the USS PRICHETT during a tour of duty in the Korean Theatre.  He had service from February 1953 to April 1953 and from May 1953 to June 1953.  The records show that the USS PRICHETT was nominated as a combat unit in March and April 1953.  He has been diagnosed with PTSD, depressive disorder and with dementia, and in March 2007 a VA psychologist has stated that he has PTSD related to his exposure to military combat trauma.  However, no attempt has been made to verify the Veteran's stressors.  


A Lung Disorder to Include as due to Exposure to Asbestos. 

The Veteran claims that he has a lung disorder related to exposure to asbestos while aboard ship in the Navy.  Private records show in 1997 that he underwent a chest X-ray that was noted to be abnormal.  He has not undergone a VA examination to determine the nature and etiology of any claimed lung disorder.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should attempt to verify the Veteran's claimed stressors through official sources, to include the ship/deck log of the USS PRICHETT.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit records for VA review.

2.  After development regarding the Veteran's claimed stressors has been completed, the RO should arrange for the Veteran to undergo a VA psychiatric examination, by a psychiatrist, or psychologist.  The entire claims file must be provided to the psychiatrist designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions, as well as a review of the VA outpatient records.  All necessary tests and studies (to include psychological testing, if appropriate) should be accomplished and all clinical findings reported in detail. 

After reviewing the record and examining the Veteran, the examiner should: (a) identify the most appropriate diagnosis for any psychiatric disorder(s) found and (b) it should be indicated whether it is more likely than not (50 percent probability or higher) that any disorder(s) found is due to any in-service event or occurrence or otherwise had its onset in service.  

If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and any verified stressor.  

The VA examiner should set forth all examination findings, together with the complete rationale for the opinions expressed.  If an opinion cannot be offered without resort to speculation, that should be noted, and if there is additional evidence that might be developed which would allow an opinion to be entered, that should be explained.  

3.  Schedule the Veteran for a VA examination to determine the nature and extent of any scarring to the left cheek, left eyebrow and the right heel.  

The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that any scarring noted on the left cheek, left eyebrow or right heel is related to the inservice treatment.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.  

4.  Schedule the Veteran for an audiometric examination to determine the nature and etiology of any claimed hearing loss and tinnitus.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that any hearing loss or tinnitus is related to the Veteran's military service to include exposure to loud noises as a gunner aboard ship.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

5.  Schedule the Veteran for an appropriate VA examination for a respiratory disorder to include asbestosis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner should describe and diagnose any current manifestations of any lung disability found to be present.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed lung condition had its onset during active service or is related to any in-service disease or injury, including exposure to asbestos while in the Navy.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his headaches.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that any headache disorder found is related to the Veteran's treatment during service.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

7.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If any requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

8.  Following completion of the above, the claims should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


